This suit was originally instituted by the appellee on November 29, 1915, against Walter Z. Jones and six others as members of the board of trustees of Park *Page 1135 
independent school district, Willie Connerly, and Lucile Connerly, the Nash Exchange Bank, and the Park independent school district of Bowie county, Tex. In an amended original petition filed on the 19th day of April, 1916, the following facts are, in substance, alleged:
The appellee, Veda Dodd, is a minor, and sues by J. A. Dodd as her next friend. The appellants Walter Z. Jones and his associates constitute the board of trustees of Park independent school district of Bowie county, which has a scholastic population of less than 500. The Nash Exchange Bank is the treasurer of the above-named school district, and as such has charge of all its available school funds. The appellee, Veda Dodd, is now and has been since prior to March 26, 1915, the holder of a second grade teacher's certificate authorizing her to teach in the elementary grades of public schools. On the date last above mentioned, when the board of trustees of the Park independent school district was composed in part of the present membership, the petitioner was elected a teacher of the Park primary school for the term of eight consecutive months for the scholastic year of 1915-16, the term to begin (unless otherwise agreed upon by the teacher and trustees) on September 6, 1915, and her salary was fixed at $70 per month. The petitioner accepted the position, and a written contract, valid in all respects, was then executed by her and the board of trustees. Thereafter, on June 21, 1915, at a meeting of the board of trustees, the latter signified and declared that petitioner's contract with the district was not valid or binding upon it, and she was discharged as a teacher. At the same meeting of the board two other teachers, Lucile and Willie Connerly, were employed to take the position to which the petitioner had been elected; that the payment of the salaries of the teachers thus elected would so deplete the funds of the school district that enough would not remain to pay the salary to which the petitioner under her contract was entitled. The petitioner prosecuted an appeal to the county superintendent from the order of the board dismissing her. In this appeal, after a full hearing, the order of the board was reversed by the county superintendent, and petitioner's contract was declared to be valid and binding. The board of trustees prosecuted an appeal from the ruling of the county superintendent till it finally reached the state board of education, and the county superintendent's ruling was sustained. The final decision was rendered by the board of education on November 15, 1915. At the direction of the board of trustees the school term began on October 4, 1915. On that date the petitioner, in accordance with the terms of her contract, was present and tendered her services and offered to perform the duties assumed in her contract, but the trustees refused to allow her to teach. She was then and has at all times since been ready and willing to carry out the terms of her contract, but the trustees have refused to permit her to do so. The board has permitted the Misses Connerly to teach from the time the school opened in October, 1915, to the __ day of November following, and has issued to them monthly warrants aggregating $100 for each month's service, to be paid out of the available school fund of the district. This fund for that year will amount to about $2,100, and is insufficient to pay the salaries of the petitioner and other teachers employed by the board of trustees before making the contracts with the Misses Connerly if the salaries of the latter are also to be paid from that fund. There is a colored school in the district, and there are other teachers to be paid.
The petition further alleges that the school warrants or vouchers above mentioned that were issued to the Misses Connerly had not then been paid by the Nash Exchange Bank, the treasurer of the Park independent school district, but that unless restrained the bank would pay them out of the available school fund belonging to the district. It is also alleged that unless restrained by writ of injunction the board of trustees will deliver other warrants or vouchers to the Misses Connerly for their salaries, to be paid out of the school fund in the hands of the treasurer, for each month that had been agreed on in their contracts, and that unless restrained these amounts would be paid by the bank from the school fund of the district in its hands; that such payments will deprive the petitioner of the salary to which she is entitled under the terms of her aforesaid contract.
The petition concludes with a prayer for a temporary writ of injunction restraining the Nash Exchange Bank from paying to the Misses Connerly any money belonging to the school fund in its hands, that the board of trustees be restrained from issuing and delivering any warrants or vouchers to the Misses Connerly authorizing the payment of any money from the school fund of the district, and that upon final hearing the temporary writ be made permanent. The petitioner further prays for a writ of mandamus compelling the board of trustees to recognize the validity of her contract, requiring them to permit her to perform her duties as a teacher in the Park Independent school district under its terms, and directing that they issue to her proper vouchers and warrants for her salary according to the terms of her contract. She further prays for a judgment against the board of trustees of the Park independent school district for all amounts due her as salary under her contract according to its terms, and for general and special relief.
The defendants in the court below *Page 1136 
answered jointly, first by general and special demurrers, and by special averments and denials not necessary here to notice.
In a trial before the court without a jury a judgment was rendered in favor of the appellee against the Park independent school district for the sum of $350. The court awarded a writ of mandamus against the members of the board of trustees compelling them to issue to appellee a voucher for that amount, with interest from the date of the judgment, payable out of the available school fund or the Park independent school district. He further awarded writs of injunction restraining the board of trustees from paying any money from the funds of the school district for that scholastic year to the defendant Willie Connerly, and restraining the Nash Exchange Bank from paying any of the school funds for that year to Willie Connerly. He dissolved the temporary writ theretofore issued against Lucile Connerly.
The first question to be considered is one affecting the jurisdiction of the trial court. This appeal is by the Park independent school district alone, and from that portion of the decree which awarded a judgment against it for the sum of $350. While the appellee in her petition seeks relief against other parties, her suit against the Park independent school district is to recover a judgment, or establish a claim, against the district for the amount of salary claimed by her to be due upon her contract as a teacher. The result of that branch of the suit is not dependent upon the relief sought against any of the other defendants. On the contrary, this appears to be the principal cause of action, to which the writs of injunction and mandamus prayed for against the other defendants were merely incidental. If the plaintiff should fail to establish her claim against the school district and an adverse judgment should be rendered against her, she would not be entitled to the ancillary writs sought against the other defendants. For unless she held a valid subsisting claim against the appellant, there would be no basis for those writs. If the suit then should be treated as one primarily to establish a claim against the district, the amount of the claim must determine the jurisdiction of the court. If this is less than $500, then the trial court was without jurisdiction. The amended original petition, on which the case was tried, does not state definitely what amount of money the plaintiff claimed and for which she sought a judgment. While the petition alleges that her contract was for eight months at $70 per month, it also shows that only seven scholastic months of the school term could have expired when the amended petition was filed. Under such conditions $490 would be the maximum amount of any claim which she could hold against the school district upon her contract to teach, conceding that the term was to last eight months, She could not lawfully claim a salary that had not been earned. Her claim would be below the jurisdiction of the district court.
The averment that the contract was for eight months does not relieve the situation. The statute confers upon trustees of independent school districts the authority to fix the time when the school shall begin and the length of time they shall continue, and prohibits the trustees from creating any deficiency against the funds of the district. Vernon's Sayles' Stat. art. 2824. The powers here conferred upon the trustees are for the good of the public schools, and the trustees will not be permitted to divest themselves of those powers by contracts with teachers. In employing teachers these provisions of the law are read into and become parts of the contracts. Harkness v. Hutcherson et al.,90 Tex. 383, 38 S.W. 1120. It follows from what is said that, notwithstanding this contract with the appellee stipulated for an eight-months term, it could not in law bind the trustees to employ the appellee for that length of time, unless the school fund was sufficient to run the school eight months. It also appears from the petition that this contract was made in March of 1915, and at a time when the scholastic census for the various school districts of the state had not been taken, and before any apportionment of the public school funds could be made by the state board of education, and before the trustees of this district would have any means of determining how long the term of school should be. It was not, therefore, practicable at that time to fix any well-defined limits to the term.
It has frequently been held that jurisdiction of the subject-matter should be made to clearly appear from the face of the plaintiff's petition. There is no good reason why courts should be called upon to speculate upon that question, when the plaintiff may easily make it plain. We have therefore concluded that under the averments of this petition the subject-matter was not within the jurisdiction of the trial court, and for that reason the judgment appealed from will be reversed, and the cause remanded, with instructions to the trial court to dismiss the case against the appellants; and all costs of this appeal will be taxed against the appellee.